Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments filed 12/5/22 have been fully considered but they are not persuasive. 
Applicant’s argument that Takahashi fails to disclose claim 1’s “the first storage chamber has a portion positioned above both of an entire part of the liquid passage and an entire part of the gas passage” is not persuasive.  “An entire part of the liquid passage” does not necessarily mean the entire liquid passage, and can be interpreted to mean an arbitrary portion of the liquid passage – e.g. the bottom half of the vertical portion of 52 in Takahashi (see Takahashi’s fig. 2).  Takahashi’s ink bag 66 is located above the bottom half of the vertical portion of 52.  See Takahashi’s fig. 2.  Likewise, “an entire part of the gas passage” does not necessarily mean the entire gas passage, and can be interpreted to mean an arbitrary portion of the gas passage – e.g. the bottom half of the vertical portion of 53 in Takahashi (see Takahashi’s fig. 2).  Takahashi’s ink bag 66 is located above the bottom half of the vertical portion of 53.  See Takahashi’s fig. 2.
The same line of reasoning as above regarding the ink bag 66, also applies to the main tank 60 in Takahashi’s fig. 7.


Information Disclosure Statement
JP 4934338, Extended EP Search Report in EP 18158437.7, and Japanese Office Action in Japanese Patent Application No. 2017-037642 have been considered.

Claim Objections
Claim 17 is objected to because of the following informalities:  a period is missing at the end of claim 17.  Appropriate correction is required.
Claims 5-7, 9, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 2016/0297205 A1).
Regarding claim 1, Takahashi discloses a liquid supplying device comprising: 
a tank (70, fig. 2/7, para 52-53, 68, 75); 
a liquid container (60, fig. 2/7, para 52-53, 68, 75) configured to be attached to the tank (see fig. 2/7), the liquid container comprising a first storage chamber (ink bag 66, fig. 2, para 52-53,68; portion of 60 below gasket 67, fig. 7, para 75) configured to store liquid, the tank comprising a second storage chamber configured to store the liquid (inside of 70, fig. 2/7); and 
a liquid passage (52, fig. 2/7, para 52-54,68,75) and a gas passage (53, fig. 2/7, para 52-54,68,75), through which the first storage chamber is in fluid communication with the second storage chamber in an attachment state where the liquid container is attached to the tank (see fig. 2/7), liquid flowing from the first storage chamber to the second storage chamber in the attachment state (see para 52-54,68,75), gas flowing from the second storage chamber to the first storage chamber in the attachment state (see para 52-54,68,75), 
the liquid passage having: 
a first end configured to be connected to the second storage chamber in the attachment state and formed with a first opening (see fig. 2/7); and 
a second end opposite to the first end, the second end being configured to be connected to the first storage chamber in the attachment state and being formed with a second opening (see fig. 2/7), the first opening and the second opening being apart from each other in a horizontal direction when viewed in a vertical direction (see fig. 2/7), 
the gas passage having: 
a third end configured to be connected to the second storage chamber in the attachment state and formed with a third opening (see fig. 2/7); and 
a fourth end opposite to the third end, the fourth end being configured to be connected to the first storage chamber in the attachment state and being formed with a fourth opening (see fig. 2/7), the third opening and the fourth opening being apart from each other in the horizontal direction when viewed in the vertical direction (see fig. 2/7), 
the tank further comprising an air communication portion (73, fig. 2, para 52-53,68) having an air communication opening allowing the second storage chamber to communicate with an atmosphere (see fig. 2, para 52-53,68), 
wherein, in the attachment state, the first storage chamber is in communication with both the second opening and the fourth opening (see fig. 2/7), the second storage chamber is in communication with both the first opening and the third opening (see fig. 2/7), the first storage chamber has a portion positioned above both of an entire part of the liquid passage and an entire part of the gas passage (see fig. 2/7 and argument in sections 3-4 above), and the second storage chamber is positioned below the second opening of the liquid passage and the fourth opening of the gas passage such that the liquid level of the second storage chamber is kept below the second opening of the liquid passage even when the liquid level of the first storage chamber is above the second opening of the liquid passage (see fig. 2/7 and para 52-54,68,75).
Regarding claim 2, Takahashi further discloses the liquid supplying device according to claim 1, wherein the fourth opening of the gas passage is positioned above the second opening of the liquid passage (see fig. 2/7).
Regarding claim 3, Takahashi further discloses the liquid supplying device according to claim 1, 
wherein the liquid container is configured to be attached to the tank in the horizontal direction (see fig. 2 and para 52-54,68), 
wherein the tank has both of the liquid passage and the gas passage such that each of the liquid passage and the gas passage is in fluid communication with the second storage chamber, each of the second opening and the fourth opening opening in the atmosphere (see fig. 2/7), and 
wherein the liquid passage further has: 
a first horizontal portion extending from the second opening in the horizontal direction (see fig. 2/7); and 
a first vertical portion extending from the first opening in the vertical direction (see fig. 2/7); and 
wherein the gas passage further has: 
a second horizontal portion extending from the fourth opening in the horizontal direction (see fig. 2/7); and 
a second vertical portion extending from the third opening in the vertical direction (see fig. 2/7).
Regarding claim 4, Takahashi further discloses the liquid supplying device according to claim 1, wherein the first opening, the third opening, and the air communication opening are positioned in this order in the horizontal direction (see fig. 2/7).
Regarding claim 10, Takahashi further discloses the liquid supplying device according to claim 1, wherein the liquid passage further has a horizontal portion extending from the second opening in the horizontal direction (see fig. 2/7).
Regarding claim 11, Takahashi further discloses the liquid supplying device according to claim 1, wherein the liquid passage further has a vertical portion extending from the first opening in the vertical direction (see fig. 2/7).
Regarding claim 12, Takahashi further discloses the liquid supplying device according to claim 1, wherein the gas passage further has a horizontal portion extending from the fourth opening in the horizontal direction (see fig. 2/7).
Regarding claim 13, Takahashi further discloses the liquid supplying device according to claim 1, wherein the gas passage further has a vertical portion extending from the third opening in the vertical direction (see fig. 2/7).
Regarding claim 14, Takahashi further discloses the liquid supplying device according to claim 1, wherein the tank has the liquid passage (see fig. 2/7).
Regarding claim 15, Takahashi further discloses the liquid supplying device according to claim 1, wherein the tank has the gas passage (see fig. 2/7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2016/0297205 A1).
Regarding claim 8, Takahashi discloses all the limitations introduced in parent claim 1.
Takahashi does not explicitly disclose the liquid supplying device according to claim 1, wherein a capacity of the first storage chamber is greater than a capacity of the second storage chamber.
However, such limitations are obvious from the teachings of Takahashi because otherwise there would be little need to meter the ink from 60 into 70 (fig. 2) since all the ink from 60 could be completely poured into 70.  Furthermore, such limitations would also be obvious for the purpose of improving user convenience by utilizing a large 60 and thereby reducing the number of times a user would have to replace 60.

Allowable Subject Matter
Claims 5-7, 9, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

December 14, 2022